Citation Nr: 1213369	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  10-18 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.   Entitlement to a compensable initial disability rating for bilateral sensorineural hearing loss.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to January 1970.  The Veteran served in Vietnam and his decorations include the Purple Heart Medal, Combat Infantryman Badge and the Air Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision the RO denied service connection for a right shoulder disorder and a low back disorder and granted service connection for PTSD and for bilateral sensorineural hearing loss, for which the RO assigned initial ratings of 50 and zero percent, respectively.

In January 2012 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO.  At that time the Veteran raised a claim of entitlement to TDIU.  Significantly, under Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability is raised by the record.  The record here raises the issue of entitlement to TDIU.  Thus, under Rice, the Board has jurisdiction over the Veteran's TDIU claim, which for the purpose of clarity is listed as a separate issue on the title page.     

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to (1) an initial rating in excess of 50 percent for PTSD, (2) a compensable initial rating for bilateral sensorineural hearing loss, and (3) TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Degenerative joint disease of the acromioclavicular joint and glenoid had its onset in service. 

2.  Degenerative joint disease of L3-4 had its onset in service. 


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the acromioclavicular joint and glenoid was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).  

2.  Degenerative joint disease of L3-4 was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for degenerative joint disease of the acromioclavicular joint and glenoid and for degenerative joint disease of L3-4.  These actions constitute a complete grant of the benefits sought on appeal.  Therefore, a discussion of VA's duties to notify and assist is unnecessary.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, where a Veteran served 90 days or more, and arthritis, becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such diseases shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

A Veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Disorders diagnosed after discharge may still be service connected if all of the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

If a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, then 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

As reflected in the Veteran's testimony at the January 2012 Board hearing, he reported that his right shoulder and low back were injured during a combat mission in Vietnam.  He states that his right shoulder was injured when he jumped from a helicopter to the ground and that his low back was later injured when a mine exploded and the blast knocked him backwards over a stump.  The mine explosion apparently resulted in the shell fragment wounds that resulted in his receipt of the Purple Heart Medal.  The Veteran testified that he has had problems with both conditions since then.

The Veteran's report of discharge, DD Form 214, reflects that he served in combat in Vietnam, and had a military occupational specialty of infantry.  The record shows that he was awarded the Purple Heart Medal, which indicates that he was wounded by enemy action in combat operations.

Service treatment records do not contain any referable to right shoulder or low back complaints.  In this regard, the Veteran testified at his January 2012 Travel Board hearing that due to the combat situation he was unable to see a doctor after the injuries.  Nor do the service treatment records contain any service treatment records associated with the wounds resulting in the Veteran's award of the Purple Heart.  However, the report of a January 1971 VA examination shows that the examiner discussed in-service clinical findings associated with combat related shell fragment wounds 

VA treatment records in November 1981 show that the Veteran was seen for complaints of low back pain for the previous week, with no known injury.  When seen one week later that month he reported that the lower back had quit hurting, but now he complained of stiffness in the neck and pain in the right shoulder.  He reported that he had bursitis in the right shoulder in 1978.  The November 1981 record contains a diagnosis of myositis.

A private statement dated in December 1982 shows that the Veteran had received chiropractic treatment in December 1981 for complaints of low back pain for the previous six weeks.  The Veteran reported that he began to experience low back pain the next morning after the day he put a starter on a truck.  The Veteran reported a past medical history that in October 1979 he fell off a roof and injured both elbows.  He reported no other significant history.  After examination including X-rays, the treating chiropractor diagnosed acute lumbosacral strain/sprain with associated subluxation, radiculitis, and spasm of the paravertebral musculature, accompanied by a narrowing of the L5 disc space. 

The Veteran underwent VA examination of his right shoulder and low back in January 2010.  On review of the claims file the examiner noted that there was no indication of back or shoulder treatment in service, and that the exit physical examination was negative for pathology.  The examiner noted that the Veteran had a fall off a roof in 1979.

During the January 2010 VA examination, the Veteran reported that he had chronic back pain without sciatica, secondary to hauling heavy a rucksack for prolonged periods between 1969 and 1970 in Vietnam during service.  He reported that he had had lumbosacral pain since the 1970s.  The Veteran reported that his right shoulder pain began in 1969, resulting from right shoulder injury caused by a fall when dismounting from a helicopter.  He was treated in the field by a medic, and a dislocation was reduced by the medic but this was not documented in the service treatment records.  He reported that a cited fall in 1979 injured his right elbow and wrist and did not result in a back injury.  

After examination, the report contains diagnoses of (1) right shoulder degenerative joint disease of acromioclavicular joint and glenoid, chronic tendinosis of supraspinatis and infraspinatus tendons, partial tear of supraspinatis at musculotendinous junction; and (2) endplate degenerative joint disease of L3-4 with good disc spacing, no sciatica.  

The examiner addressed the question of whether the reported incidents in service involving carrying a heavy rucksack and a fall from a helicopter caused his right shoulder or low back disorder.  In this regard the examiner opined that he could not resolve this issue without resort to mere speculation, explaining that neither injury was noted in service treatment records.  The examiner noted in this regard, that service treatment records in the 1960s and 1970s tended to be notoriously incomplete.

On review, service treatment records do not contain any records referable to right shoulder or low back complaints or conditions; however, in this regard, the Veteran testified at his January 2012 Travel Board hearing that due to the combat situation he was unable to see a doctor after these injuries in the field.  

The Board finds that on review of the totality of the evidence on file, that the evidence is at least in equipoise as to whether it is as likely as not that the Veteran's current right shoulder and low back disorders each had their onset in service.  To summarize, as discussed above, the Veteran testified in the January 2012 Travel Board hearing as to specific inservice incidents associated with combat when his right shoulder and low back were injured, during the same combat mission when shell fragment wound injuries occurred.  He further testified that he has had problems ever since then with his right shoulder and low back.  

The Veteran's receipt of the Purple Heart Medal shows that he received the reported shell fragment wounds during combat.  As reflected in the January 1971 VA examination report, residuals of those shell fragment wound injuries are verified by medical evidence.  Given the consistency of the Veteran's report of the right shoulder and low back injuries during the same combat mission in service, the Board finds his statements and testimony credible also as to the inservice injuries to the right shoulder and low back.  

The Veteran was engaged in combat with the enemy.  His statements and testimony as to the right shoulder and low back injuries in service are consistent with the circumstances and conditions of such combat service.  As such, the Board accepts his statements on the incidents of injury as sufficient proof of these injuries.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Further, the Veteran is competent to identify to a great extent right shoulder and low back symptomatology and continuity of that symptomatology that supports the later diagnoses by medical professionals.  As such, that lay evidence provides highly probative evidence, which along with the other lay and medical evidence, is sufficient to establish an etiology of the right shoulder and low back disorders.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds that the totality of the evidence is persuasive and probative of the issues on appeal.  Thus, resolving all reasonable doubt in his favor, the Board finds that service connection is warranted for degenerative joint disease of the acromioclavicular joint and glenoid and for degenerative joint disease of L3-4.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a right shoulder injury including degenerative joint disease of the acromioclavicular joint and glenoid is granted.

Service connection for residuals of a low back injury including degenerative joint disease of L3-4 is granted.


REMAND

A remand of this case is necessary regarding the service-connected PTSD and bilateral sensorineural hearing loss rating claims, and the claim for TDIU, for the following reasons.  

At the Veteran's January 2012 Board hearing he testified that his bilateral sensorineural hearing loss and PTSD had both worsened since the time of his August and September 2008 examinations of these disabilities, respectively.  These are the last examinations addressing these disabilities.  The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The competent evidence including medical evidence and the Veteran's testimony at the January 2012 hearing indicate that the Veteran's bilateral sensorineural hearing loss and PTSD, has worsened since the most recent VA examinations.  Therefore, VA is required to afford him contemporaneous VA examinations to assess the current nature, extent and severity of his bilateral sensorineural hearing loss and PTSD.  Id.   Under these circumstances, the Board has no discretion and must remand this claim.  

Moreover, during the January 2012 Board hearing the Veteran testified indicating he had trouble understanding speech, what people are saying, due to his bilateral sensorineural hearing loss.  This indicates that his bilateral sensorineural hearing loss could interfere with and impair his ability to adequately function in an employment context.  However, the examiner who conducted the August 2008 VA audiologic examination did not comment on the specific functional effects of the Veteran's hearing loss disability.  

VA Compensation and Pension hearing examination worksheets were revised recently to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2009); Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Because the August 2008 VA examiner did not comment on the specific functional effects of the Veteran's hearing loss disability, the Board finds the examination report to be inadequate, and finds that an additional examination and opinion addressing the impact of the Veteran's hearing loss on his daily functioning is necessary.  Martinak v. Nicholson, 21 Vet. App. at 455-56.  As such, the Board has no discretion and must remand this claim on that basis as well.  Id.

Regarding the TDIU claim, as noted in the introduction above, when evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54.  Here, the evidence suggests that the Veteran may be unemployed due, at least in part if not altogether, to symptoms of his service-connected PTSD and bilateral sensorineural hearing loss.  Accordingly, the issue of entitlement to a TDIU has been raised by the evidence of record in this case.  While the Board has jurisdiction over such issue as part and parcel of the Veteran's disability rating claim, further development is necessary for an appropriate adjudication of the TDIU aspect of such claims.  

On remand, the RO should conduct all appropriate notification and development, to include providing the Veteran with proper notice, obtaining any pertinent outstanding treatment records, and affording him a VA examination to determine the effect his service-connected disabilities on his employability.  After all appropriate development has been completed the Veteran's TDIU claim must be adjudicated.   

Finally, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims files.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Since the claims file is being returned to the RO, the file should be updated to include VA treatment records compiled since the latest VA clinical records dated in March 2010.  See 38 C.F.R. § 3.159(c)(2) (2011); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Board reviewed Virtual VA records, which did not reveal any medical records material to the claim. Any private treatment records not on file and pertaining to the PTSD, bilateral sensorineural hearing loss, or TDIU claims should also be obtained prior to any examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.   Issue a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011) that includes an explanation as to the information or evidence needed to establish a claim for TDIU.

2.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to his service-connected bilateral sensorineural hearing loss and PTSD, and other service-connected disabilities relevant to the TDIU claim.  Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate these with the claims file.

3.  Notify the Veteran that he may submit statements from him and others describing fully the symptoms resulting from his bilateral sensorineural hearing loss and PTSD, and the impact of these symptoms and other service-connected disabilities on his ability or inability to work.

4.  After the above actions, schedule the Veteran for an appropriate examination to determine the nature, extent and severity of his bilateral sensorineural hearing loss and PTSD and the effect of each disability on his occupational functioning and daily activities; and to determine entitlement to TDIU.  All indicated tests should be conducted.  The claims file must be made available and reviewed by the examiner.  In offering opinions, each examiner must acknowledge and discuss the Veteran's report of associated symptoms and their impact on his ability to work.

Bilateral Sensorineural Hearing Loss Examination: The examination should include a VA audiology examination to determine the extent and severity of his bilateral sensorineural hearing loss.  All indicated tests, including audiological evaluation and any indicated otological evaluation, must be performed.  The results should conform to VA regulations governing evaluation of hearing loss.  Also, the examiner should fully describe the functional effects of the Veteran's hearing loss disability on his ability to communicate effectively and the impact of such on his employability.  The examiner should address whether, and to what extent, his hearing loss decreases his ability to communicate effectively with other people.  

PTSD Examination: The examination should include a report of all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.  The examiner must indicate the impact of the Veteran's psychiatric disability on his ability to work.  

TDIU Examination: Examine the Veteran regarding the claim of entitlement to a TDIU. The examiner should conduct any appropriate tests and studies required.  The examiner must provide an opinion as to whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, either alone or in the aggregate, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  For this purpose, notify the examiner that the Veteran's service-connected disabilities currently consist of (1) PTSD; (2) scar, upper lip, residuals, shell fragment wound; (3) scar, left forearm, residuals, shell fragment wound; (4) bilateral sensorineural hearing loss; (5) residuals of a right shoulder injury including degenerative joint disease of the acromioclavicular joint and glenoid; and (6) residuals of a low back injury including degenerative joint disease of L3-4.  

For each examination above, all findings and conclusions, and the rationale for all opinions expressed by an examiner should be provided in a legible report.
5.  Then readjudicate the appeal.  If a benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


